DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “wherein the copper-calcium sulphate is used as the animal growth promoter to substitute copper sulphate”. Such claim language is indefinite as it is not clear if applicant uses copper-calcium sulphate in place of copper sulphate, e.g. used as the animal growth promoter as a substitute for copper sulphate, or if applicant is substituting copper sulphate for something else. 
Claims 6 and 11 recite the limitation "wherein animal" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if applicant is 
Claims 7-9 and 12-14 are included as they depend from claims 6 and 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Uses of Copper Compounds” (4 pages dated Oct. 14, 2011, Retrieved from Internet URL: https://web.archive.orq/web/20141014152741/https://www.copper.org/resources/properties/compounds/copper_sulfate02.html.)  in view of EFSA (“Scientific Opinion on the safety and efficacy of copper compounds (E4) as feed additives for all animal species”, European Food Safety Authority, ESFA Journal 2012;10(12):2969).  
Regarding claim 1, Copper Compounds discloses that copper sulfate can be used in agriculture in the form of Bordeaux and Burgundy mixtures, animal licks, or incorporating into feedstuff (page 1, paragraph 1 and page 2/3, last paragraph and page 3/3, first paragraph).
Copper Compounds also discloses that correction of copper deficiency in animals can be achieved by provides providing copper sulfate in such a form as an animal lick or incorporating this in feeding stuffs (See last paragraph, page 2/3). 
While Copper Compounds discloses that use of copper sulfate in the form of an animal lick or incorporating in feedstuff, Copper Compounds fails to specifically discloses the use of copper-calcium sulfate. 
However, Copper Compounds discloses that the copper sulfate can be combined with other minerals and vitamins in the form of carefully blended supplements in the feedstuff. 

As Copper Compounds discloses that copper sulfate can be combined with other minerals and EFSA discloses that copper sulfate interacts with calcium to increase absorption an metabolism, it would have been obvious to one of ordinary skill in the art to combine the copper sulfate of Copper Compounds with calcium as taught by EFSA to provide a copper-calcium sulfate feed additive. Doing so would yield the predictable result of improving copper gastrointestinal absorption and metabolism in order to prevent copper deficiency in animals as taught by both Copper Compounds and EFSA.
Regarding claim 2, Copper Compounds discloses that the administration of copper sulfate in animal feedstuff produces increased growth rate, which is considered to correspond to applicant’s animal growth promoter (see page 3/3) 
Copper Compounds in view of EFSA discloses the use of a copper-calcium sulfate supplement and therefore, such supplement would be expected to provide all the benefits associated with copper sulfate and calcium, including a growth promoter as described above.
Regarding claims 3, Copper Compounds further teaches that copper sulfate feed additive corrects copper deficiency in animals and is therefore considered to be a basic nutritional supplement to remedy copper deficiency (see page 2/3).

Regarding claim 4, as stated above with respect to claim 2, the copper sulfate supplement can be used as a growth promoter. Copper Compounds in view of EFSA discloses the use of a copper-calcium sulfate supplement and therefore, such supplement would be expected to provide all the benefits associated with copper sulfate and calcium, including a growth promoter to use as a substitute for copper sulfate.
Regarding claims 5 and 10, Copper Compounds further discloses an amount of copper sulfate which can be added to animal feedstuff in an amount of “up to as much as 0.1%” (page 3/3), which includes zero and is therefore a range of 0 to 0.1% and overlaps the claimed range of 10 to 200 ppm, or 0.001% to 0.02%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to include the combined compound, copper calcium sulfate, of the prior art in the same amount as Copper Compounds discloses that such amount is suitable as a feed supplement for animals in order to correct copper deficiency. 
Regarding claims 6-8, 11-13, Copper Compounds discloses that the feedstuff can be used to feed pigs and chickens at page 3/3 and therefore meets poultry, livestock and pigs of the instant claims.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Uses of Copper Compounds” (4 pages dated Oct. 14, 2011, Retrieved from Internet URL: https://web.archive.orq/web/20141014152741/https://www.copper.org/resources/properties/compounds/copper_sulfate02.html.) and EFSA (“Scientific Opinion on the safety and efficacy of copper compounds (E4) as feed additives for all animal species”, European Food Safety Authority, ESFA Journal 2012;10(12):2969) as applied to claims 6 and 11 above, and further in view of Robinson et al. (Aquaculture, 53 (1986) pp. 263-270) and Clearwater et al. (Comp. Biochem. & Physiol. Part C 132 (2002) pp. 269-313).
Regarding claims 9 and 14, as stated above, Copper Compounds in view of EFSA teach adding copper-calcium sulfate to pig and chicken feedstuff, but fails to teach using the feed additive for aquatic animals. 
Clearwater discloses that copper is useful for fish (page 270, col. 1). Robinson discloses that calcium is also valuable as a nutrient for fish growth (Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art to use the copper-calcium sulfate compound as described above as a feed additive for aquatics animals. Doing so would yield the predictable result of preventing copper deficiency and ensuring growth for the aquatic animals.


Response to Arguments
Applicant’s amendments and arguments have overcome the 112(b) rejections from the previous Office Action and therefore they have been withdrawn. 
Applicant’s arguments with respect to the 102 and 103 rejections from the previous Office Action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of EFSA, which teaches the beneficial use of copper sulfate together with calcium.
For the reasons stated above, a 103 rejection is maintained. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE A COX/Examiner, Art Unit 1791